
	

114 SJ 19 PCS: To express the disfavor of Congress regarding the proposed agreement for cooperation between the United States and the People’s Republic of China transmitted to the Congress by the President on April 21, 2015, pursuant to the Atomic Energy Act of 1954.
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 154114th CONGRESS
		1st Session
		S. J. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Mr. Rubio (for himself and Mr. Cotton) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		July 21, 2015Committee discharged pursuant to 42 U.S.C. 2159(i) and Section 601(b)(4) of Public Law 94–329, and
			 placed on the calendarJOINT RESOLUTION
		To express the disfavor of Congress regarding the proposed agreement for cooperation between the
			 United States and the People’s Republic of China transmitted to the
			 Congress by the President on April 21, 2015, pursuant to the Atomic Energy
			 Act of 1954.
	
	
 That the Congress does not favor the proposed agreement for cooperation transmitted to the Congress by the President on April 21, 2015.
		
	July 21, 2015Committee discharged pursuant to 42 U.S.C. 2159(i) and Section 601(b)(4) of Public Law 94–329, and
			 placed on the calendar